Citation Nr: 1617070	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  12-22 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for traumatic brain injury (TBI) with posttraumatic stress disorder (PTSD) prior to September 14, 2012.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from February 2007 to June 2010.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In September 2012, the Veteran testified before a Decision Review Officer at the RO.  A hearing transcript is of record.  

In August 2012, the Veteran requested a videoconference hearing before the Board.  A hearing was scheduled, but the Veteran failed to appear for that proceeding.  The Veteran and his representative have not requested that the hearing be rescheduled, nor have they provided good cause.  Therefore, the hearing request is deemed to have been withdrawn.  38 C.F.R. § 20.702(d).

In a June 2015 decision, the Board denied entitlement to an evaluation in excess of 50 percent for TBI with PTSD prior to September 14, 2012.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a joint motion for partial remand (Joint Motion) requesting that the Court vacate the portion of the Board's decision that denied a rating in excess of 50 percent for TBI with PTSD prior to September 14, 2012, and remand the matter for readjudication in compliance with directives specified.  The Court issued an order in January 2016 granting the Joint Motion and returned the case to the Board.

In the December 2015 Joint Motion, the parties also directed the Board to provide an adequate statement of reasons or bases to support its finding that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) was not before the Board.  This issue is also addressed below.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.


FINDING OF FACT

Prior to September 14, 2012, the Veteran's TBI with PTSD was not manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for TBI with PTSD prior to September 14, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.1, 4.124a, 4.130, Diagnostic Codes 8045, 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Jurisdictional Matter - TDIU

A claim for TDIU can be inferred as part of a claim for a higher rating in certain circumstances.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curium).  However, VA can bifurcate adjudication of the TDIU and increased rating claims, as long as the claimant has reasonable notice that this is being done.  Locklear v. Shinseki, 24 Vet. App. 311 (2011).

In this case, the Veteran filed a separate claim for TDIU in September 2012.  In a June 2013 rating decision, the RO granted TDIU effective from September 14, 2012.  In its June 2015 decision, the Board declined to consider the issue of entitlement to TDIU prior to September 14, 2012, as part of the increased rating claim on appeal, noting that the Veteran did not file a notice of disagreement (NOD) with the effective date assigned in the June 2013 rating decision.  

In the December 2015 Joint Motion, the parties directed the Board to address whether, pursuant to Rice, the issue of entitlement to TDIU can attach to multiple claims simultaneously if they arise from two separate claim streams and to specifically address whether TDIU can be an element of the Veteran's appeal of the disability rating for PTSD and also separately and simultaneously be an element of a request for an increased evaluation based on unemployability.  The parties further directed that, if the Board found that the issue of entitlement to TDIU could not arise from two separate claim streams and instead was bifurcated from the increased rating claim, the Board should discuss the appropriate procedure for such a bifurcation and whether the Secretary followed that procedure in this case.

Whether entitlement to TDIU attaches to multiple claims simultaneously depends on the facts found in the particular case.  Here, the issue of entitlement to TDIU was considered separately from the increased rating claim on appeal.  It is well-established that the Secretary may bifurcate a claim.  See, e.g., Rice, 22 Vet. App. at 453; Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009); Locklear, 24 Vet. App. at 315.  

The Secretary has not proscribed a procedure for bifurcation; however, the Court has indicated that the Veteran must have sufficient notice that the claim is being bifurcated, i.e., that part of the claim is being considered separately.  In Locklear, the Court declined to apply the "implicit denial" rule where the Veteran did not have sufficient notice that the resolution of an increased rating claim had implicitly denied entitlement to TDIU.  Locklear, 24 Vet. App. at 316.  Although the facts of Locklear are distinguishable from the instant case, the premise that Veteran must be provided sufficient notice of the bifurcation of a claim is consistent with VA's other due process notification requirements.  See, e.g., 38 U.S.C.A. § 5103, 38 C.F.R. § 3.159.  

In a December 2012 letter, the RO provided notice to the Veteran of the evidence needed to substantiate a claim of entitlement to TDIU.  The letter also indicated that the claim for an increased rating for PTSD was being considered separately and stated the following:  

Please note that posttraumatic stress disorder, lumbar strain and post-traumatic tension headaches with intermittent migraine headaches are on appeal.  Accordingly, these issues are being processed by the Board of Veterans' Appeals and will be addressed in a separate letter.  

In addition, the June 2013 letter that accompanied the rating decision notified the Veteran that the claim for an increased rating for PTSD was being addressed separately.  The letter included the following: 

The issues of entitlement to an increased evaluation for PTSD and post traumatic tension headaches with intermittent migraine headaches are currently under appeal and will be addressed separately.

Based on the foregoing, the Board finds that the Veteran was provided sufficient notice that his claim for entitlement to TDIU was being considered separately from his claim for an increased rating for PTSD.  The Veteran had one year to file a notice of disagreement (NOD) with the June 2013 rating decision that assigned the effective date for entitlement to TDIU, but he failed to do so.  To allow him to raise the downstream effective date issue at this juncture would undermine the rule of finality.  See, e.g., Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Board also points out that the Veteran was represented during the course of this appeal, yet neither he nor his representative raised any questions regarding the effective date assigned for a TDIU.

Lastly, the Joint Motion cites to VA Adjudication Manual, M21-1MR at IV.ii.2.F.4.m.,which incorporates a VA Fast letter issued in June 2013 (Fast Letter (FL) 13-13 (June 17, 2013).  This section provides guidance as to how the AOJ should handle intertwined TDIU claims and appeals in situations where the AOJ is denying a TDIU claim.  However, it does not address situations, as here, where the AOJ is granting entitlement to TDIU and the Veteran disagrees with a downstream issue, i.e., the effective date.  Where a TDIU is bifurcated from an increased rating claim, a separate NOD should be filed to initiate review of a downstream element, such as the effective date assigned.  See, e.g., Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).


II.  Increased Rating Claim

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the Court has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability rating and effective date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
	
VA has met its duty to notify.  VA sent to the Veteran all required notice in August 2010and September 2010 letters, prior to the rating decision on appeal.  This appeal arises from the Veteran's disagreement with the initial disability evaluation assigned following the grant of service connection.  In cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also met its duty to assist the Veteran.  VA obtained all available, relevant medical treatment records that were identified by the Veteran.  These records have been associated with the claims file.  VA also inquired about the existence of Social Security Administration (SSA) disability records and determined that there were no SSA records.  In addition, VA afforded the Veteran appropriate VA medical examinations, which are adequate.  In this regard, the Board finds that the VA examination reports described the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2015). 

Law and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14. 

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, the AOJ has assigned a 50 percent rating for the Veteran's service-connected TBI with PTSD prior to September 14, 2012, under Diagnostic Codes 8045 and 9411.

Diagnostic Code 8045 provides evaluation for three main areas of dysfunction that may result from traumatic brain injury and have profound effects on functioning: Cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is to be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." Id. 

Emotional/behavioral dysfunction is to be evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Subjective symptoms may be the only residual of traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of traumatic brain injury are evaluated, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, may be separately evaluated even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified" table.

Physical (including neurological) dysfunction is to be evaluated based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Each condition should be evaluated separately as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

The need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. should also be considered.  Id.  

Under Diagnostic Code 8045, the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  A 100 percent evaluation will be assigned it "total" is the level of evaluation for one or more facets.  If no facet is evaluated at "total," the overall evaluation is based on the level of the highest facet as follows: 

0 = 0 percent;
1=10 percent;
2=40 percent; and
3=70 percent.

However, not every facet has every level of severity.  The "subjective symptoms" facet, for example, provides for an impairment level of 0, 1, or 2, which corresponds to 0 percent; 10 percent; and 40 percent, respectively.

Notes are included with Diagnostic Code 8045.  Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of Traumatic Brain Injury Not Otherwise Classified" with manifestations of a combined mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation is not to be assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions is to be assigned.  However, if the manifestations are clearly separable, a separate evaluation for each condition will be assigned.  

Note (2):  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4):  The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Here, the Veteran has been separately evaluated for residuals of TBI resulting in symptoms of PTSD and post traumatic headaches.  The RO assigned a maximum schedular evaluation for post traumatic headaches from June 11, 2010, (date of claim) and for PTSD from September 14, 2012.  The issue before the Board is whether an evaluation is excess of 50 percent is warranted for TBI with PTSD prior to September 14, 2012.

TBI with PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides for a 50 percent evaluation for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In this case, the report of a VA examination dated in August 2010 reflects a history of a head injury due to an IED (improvised explosive device) blast to the Veteran's vehicle in November 2008.  It was noted that PTSD would be evaluated by the mental health clinic.  Specific subjective symptoms included headaches, dizziness, sleep disturbance, malaise at times, moderate memory impairment, decreased attention, difficulty concentrating, difficulty with executive functions, psychiatric symptoms (mood swings, anxiety, depression), sensory changes of left hand when sleeps in certain positions, sound and light sensitivity with migraines, neurobehavioral symptoms (irritability, restlessness), and unemployment.  It was noted that the Veteran attended school online because he would have trouble sitting in a classroom and that he drifts off daily thinking about "what happened in Iraq."  The examiner determined that there was no objective evidence on testing of memory, attention, concentration, or executive function impairment; judgment was normal; social interaction was occasionally inappropriate; the Veteran was oriented to person, time, place and situation; motor activity was normal; and visual spatial orientation was normal.  The examiner found that there were three or more subjective symptoms that mildly interfered with work - intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, and hypersensitivity to light.  No impairment in the Veteran's activities of daily living (ADLs) was found.  The diagnosis was mild TBI with post traumatic headaches, resembling chronic tension headaches, and intermittent migraine causing moderate functional impairment, along with TMJ, tinnitus, and symptoms of PTSD with decreased memory and concentration to be evaluated by neuropsychiatry.  The examiner noted that the Veteran had moderate functional impairment as a result of his subjective complaints.

The report of a VA PTSD examination dated in September 2010 reflects complaints that "I can't sleep, and I avoid situations that remind me of Iraq.  I'm irritable and anxious.  I trust no one.  No one can be trusted.  I can't get habits of protecting myself that I used in Iraq out of my mind and out of my behaviors."  The Veteran sobbed and stated "I can't talk about what happened.  I just can't.  I can't do this interview."  The Veteran reported that he had a long-distance relationship with a woman in New Jersey and a desire in being with family members, but he had difficulty meeting new people and making new friends.  The examiner noted that the Veteran's psychological state did not impact his ability to perform ADLs.  The Veteran reported that he was attending St. Joseph's University, taking 2 classes in the criminal justice program, and he was investigating volunteering on an emergency medical unit in his town.  A mental status evaluation showed that the Veteran presented on time for his appointment, ambulated independently, dressed casually, and was appropriately groomed.  He was alert, cooperative, and fully oriented in all spheres, with no speech impairment (clear, normal volume, articulate), and fair eye contact.  There was no impairment of thought processes or content.  He denied suicidal ideation.  His affect was blunted, and the Veteran cried at appropriate times during the interview (i.e., discussing trauma).  Testing suggested severe symptoms of depression, sadness, guilty feelings, self-dislike, self-criticalness, and concentration difficulties.  There were moderate symptoms of loss of pleasure, agitation, indecisiveness, loss of energy, changes in sleeping pattern (less), and irritability.  There were mild symptoms of pessimism, past failure, crying, loss of interest, and fatigue.  Additional testing suggested severe anxiety symptoms, nervousness, numbness or tingling, an inability to relax, and heart pounding or racing. There were also moderate symptoms of feeling hot, fear of the worst happening, dizziness, hands trembling, shaky, scared, sweating (not due to heat), and indigestion. The diagnosis was PTSD, and a Global Assessment of Functioning (GAF) score of 53 was assigned based on "generally severe frequency and intensity of symptoms associated with severe reduction of social functioning."  The examiner noted that the Veteran "is presently attending school part-time (on-line because PTSD symptoms prohibit him from attending in a classroom setting at this time) and is investigating volunteer work.  The examiner stated that:

The Veteran's present mental health symptoms would likely cause severe discomfort when interacting with other people and moderate reduction in communication effectiveness.  The amount of avoidance of social contact and confrontation would likely interfere severely with his ability to interact effectively.  His ability to maintain a logical thinking process appears adequate and would not likely impact his social or vocational functioning.  Veteran does not suffer from gross impairment in thought processes delusions or hallucinations.  He is not a danger to himself or others.

VA outpatient treatment notes dated from August 2010to November 2010 reflect that the Veteran underwent VA individual therapy for mental health problems.  At his August 2010 visit, the examiner wrote that the "Veteran reported that he continues to drift in and out when re-experiencing, and did so during the session while discussing guilt.  He further wrote that the "Veteran stated that he wants to focus on treatment so that he can proceed in his career, and his symptoms and concerns were normalized."  At his September 2010 visit, the Veteran reported continued difficulty with headaches and schoolwork.  Objectively, at all sessions, the Veteran was oriented to time, place, person, and purpose.  His mood was depressed, and his affect was consistent with mood.  Speech/language and thought processes/concentration were within normal limits.  There was no evidence of suicidal/homicidal thoughts or hallucinations/delusions.

A December 2010 letter from a VA clinical psychologist at the Veteran's request reflects that the Veteran has "difficulty concentrating and this impairs his ability to complete tasks," and the clinician stated that "It is likely that [the Veteran] could benefit from reasonable accommodations to allow him to complete his work."  In this regard, the Board observes that the Veteran submitted numerous email correspondences with his college instructors reflecting that he needed additional time to complete work, that he had failed to submit work timely, and that he was having difficulty completing tasks due to disability that included frequent debilitating headaches and PTSD problems.

A March 2011 letter from the Veteran's ex-girlfriend (E.B.) reflects that she dated the Veteran beginning in 2010 and broke it off soon after.  She observed that he behaved angrily and disturbingly when hearing news on the Iraq war, had a hyper-startle response, had disturbed sleep (i.e., nightmares), and drove erratically.

In August 2011, the Veteran reported as follows:

The fact that I was only deemed 30% disabled when it came to PTSD really felt like a slap to my face.  I went through a horrific experience and I have gone out of my way to seek help on my own without ever being told to.  I could have made up claims to be having suicidal thoughts or simply recited textbook definitions.  Instead, I have been nothing but sincere in talking about my problems and my desire to try to get help for them.  Since I've come home and had to deal with my issues, my relationship with my parents has been effected, my relationship with my girlfriend (ex) was effected and eventually failed in large due to my issues.  I've had to withdraw from 4 college classes....., and I've had to live day to day with my problems-as well as trying to hide them from the world out of embarrassment.

The Veteran reported that he could not handle his VA mental health counseling and stated that:

I couldn't handle it:  I isolated myself in my room away from my parents. I ended up ruining my relationship with my girlfriend at the time I stayed up late at night and then would wake up late and then never want to get out of bed.  I couldn't exercise from other physical injuries and was just completely depressed.

The Veteran further reported that:

Today I still cannot drive over pot holes or man holes in the road - I swerve the car all the time.  I'm constantly on guard from anything (situations, not just people) and get irritable at times when I forget simple things such as walking out of my hotel room into the hallway and having no idea where I am.  I am consistently punching the wrong pin number on my debit card - locking myself out from getting cash for a few days before I can go into the bank and get the pin reset.  I lose my Bluetooth at least 3-4 times a day and now it's finally gone forever.  I lose my wallet, keys and cell phone at least once a day.  I have to write everything down or I won't remember and it's embarrassing.

A September 2011 mental health progress note reflects individual therapy.  The Veteran complained of low motivation and worsened sleep.  Objectively, Veteran was oriented to time, place, person, and purpose.  His mood was depressed, and his affect was consistent with mood.  Speech/language and thought processes/concentration were within normal limits.  There was no evidence of suicidal/homicidal ideation or hallucinations/delusions.

An October 2011 VA outpatient neurology record reflects that the Veteran was awake, alert, oriented, fluent, and consolidates information well.  The record further reflects that the Veteran had a "mild TBI" and was "taking several narcotic medication (abuse vs. dependence)."  It was noted that the medication for migraine control "also improved his mood" and that he had moderate to severe PTSD.

An August 2012 letter from a VA nurse (F.F.) on behalf of the Veteran reflects that he has "challenges with executive functioning" that include "disorganization, concentration difficulties, memory recall difficulties, [and] paying attention to detail."  She noted that "These symptoms that are related to TBI, PTSD, and ADHD."

A September 2012 statement from the Veteran's girlfriend reflects that they had been together for the past two years and that they lived together for over a year.  She noticed that he has sleep difficulties; he stays up all night watching TV or reading material about the war in Iraq.  She noted that he will text with an old service buddy in the middle of the night about Iraq.  She also noticed that he had difficulty remembering simple things (i.e., paying the rent/student loan on time, losing a money order, keeping track of car keys); "insane road rage;" which sometimes involved throwing bottles at cars; episodes of "deep dark depression;" "constant acts of losing control and horrible judgement"; behavioral oddities (i.e., turns very quiet, stops eating correctly, stares endlessly at the floor, stay up all night); overreacts to perceived threats; and episodes of isolation.  She reported that the Veteran had been unable to complete an internship with the State Police, was dismissed from a volunteer position with the town's emergency management, has been "nearly kicked out of college three different times," and cannot find a job.  See VA Form 21-4138 (September 2012).

In September 2012, the Veteran testified that his symptoms included anger problems, little to no social interaction apart from his girlfriend, poor memory problems and concentration, hallucinations, unemployment, and significant difficulty with school.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent prior to September 14, 2012, for TBI with PTSD.  Because the evidence shows that the symptoms of TBI and a mental disorder cannot be "clearly separated," a single evaluation must be assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. 

As noted above, under Diagnostic Code 8045, emotional/behavioral dysfunction resulting from traumatic brain injury is to be evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  Here, the Veteran has clearly has a diagnosed mental disorder of PTSD.

For the period prior to September 14, 2012, neither the Veteran's complaints nor the medical evidence more nearly reflect occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to his PTSD symptoms.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The evidence shows symptoms of anxiety, depression, sadness, guilty feelings, self-dislike, self-criticalness, and concentration difficulties.  He also had symptoms of loss of pleasure, agitation, indecisiveness, loss of energy, sleep disturbance, and irritability.  However, the evidence shows that his symptoms did not interfere with routine activities.  He attended an online college, had girlfriends, wanted to be with family, and did not neglect his personal appearance.  In fact, he was appropriately groomed and attired at his VA examination.  Moreover, the evidence shows that the Veteran was not suicidal and that any disturbances of mood or motivation did not affect his ability to function independently and appropriately.  Although the Veteran struggled with completing his school work, the record shows that he engaged in correspondence with his instructors and made attempts to resolve his academic problems with the instructors and the school.

While the Veteran reported symptoms of avoidance, he was able to leave home and interact with others.  He also had no suicidal thoughts, even though he was noted to be profoundly sad on VA examination when attempting to discuss his Iraq experiences.  

In addition, the record shows no impairment in the Veteran's ability to perform activities of daily living.  The September 2010 VA examination report shows that the Veteran dressed casually and was appropriately groomed.  That report and other mental status notes consistently show that he was alert, cooperative, and fully oriented in all spheres with no speech impairment or thought processes/content.

In September 2010, a GAF score of 53 was assigned based on "generally severe frequency and intensity of symptoms associated with severe reduction of social functioning."  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). VAOPGCPREC 10-95.  

The Board notes that the Veteran had self-described irritability and "road rage" as reported by his girlfriend, which sometimes involved throwing half-empty water bottles at cars.  In the December 2015 Joint Motion, the parties directed the Board to address whether throwing bottles amounts to violent behavior and to address the other symptoms the Veteran's girlfriend described, such as forgetfulness and emotional problems.  She had stated that he stayed up all night and only went to sleep with her three times during the week.  She also noted that he had problems remembering simple things, such as paying bills, misplacing items, and getting locked out of his car and apartment.  She further indicated that he would shut down emotionally and "go into his own world."  In addition, his girlfriend indicated that the Veteran felt overwhelmingly responsible for his friend's death.  

The Board notes that the Veteran has exhibited some psychiatric symptoms listed among the criteria for 30, 50, and 70 percent ratings.  However, when considering the frequency and severity of his symptoms overall, the Board finds that a rating in excess of 50 percent is not warranted.  Indeed, the lay and medical evidence does not show symptoms of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Although the Veteran has had unprovoked irritability with episodes of violence, e.g., throwing bottles at cars, there has been no evidence that he has had any physical altercations or caused property damage due to the severity of his symptoms.  Moreover, even if such behavior suggests impaired impulse control, there is no evidence that these episodes resulted in occupational and social impairment with deficiencies in most areas. See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) (a veteran's psychiatric symptoms must cause the level of occupational and social impairment specified in the General Rating Formula).

Weighing the evidence of record, the Board finds that the Veteran's TBI with PTSD symptomatology more closely approximates the schedular criteria for a 50 percent rating prior to September 14, 2012, under Diagnostic Code 9411.  The 50 percent disability criteria contemplate the significant difficulties as described by the Veteran with his school functioning and relationships due his PTSD symptoms.  The frequency and severity of his symptoms do not more nearly reflect the criteria for a higher evaluation based on the schedule for rating mental disorders. 

Having determined that the criteria for a higher evaluation based on emotional/behavioral dysfunction, the Board will now the Board will consider whether separate evaluations are warranted for any manifestations or symptomology of TBI that are not contemplated by the schedule for rating mental disorder.  In this regard, the Board notes that the rating criteria for mental disabilities contemplate emotional/behavior dysfunction, such as impairment in memory, attention, concentration, executive functions, judgment, social interaction, and orientation.  Likewise, the rating schedule for mental disorders contemplates impairment in communication (e.g., criteria for 100 percent contemplate symptoms of gross impairment in thought process or communication).  All of the Veteran's emotional and behavior dysfunction has been attributed to either the Veteran's TBI or his PTSD and has been considered in the preceding analysis of whether a higher evaluation is warranted based on the schedule for rating mental disorders.  The Board has attributed all potentially service-connected symptoms to his service-connected TBI and PTSD in determining that an evaluation in excess of 50 percent is not warranted. 

With regard to physical dysfunction, the Board notes that the Veteran has already been assigned a separate 50 percent evaluation for his headaches.  Additionally, service connection has been awarded for tinnitus evaluated as 10 percent disabling.  

There is also no evidence that the Veteran had decreased motor activity with intact motor and sensory system or impaired visual spatial orientation as a result of his TBI prior to September 14, 2012.  Likewise, the evidence does not reveal a persistent altered state of consciousness as contemplated by "total" impairment under the facets for communication or consciousness. 

Weighing the evidence of record, the Board finds that the Veteran's TBI with PTSD symptomatology more closely approximates the schedular criteria for a 50 percent rating prior to September 14, 2012.  The 50 percent disability criteria acknowledge the significant difficulties as described by the Veteran with his school function and relations due to his emotional/behavioral impairment.  The frequency and severity of his symptoms do not more nearly reflect the criteria for a higher evaluation.  Furthermore, the Board concludes that a uniform 50 percent disability evaluation is warranted for the Veteran's TBI with PTSD for the period prior to September 14, 2012.  The criteria for a higher evaluation are not met at any time prior to September 14, 2012.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007) (Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings").

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's TBI with PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required. Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996). Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which includes anxiety, depression, sleep impairment, and irritability.  Indeed, the rating criteria contemplate the overall effect of all of his symptomatology on his occupational and social functioning.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  Moreover, the Veteran has been assigned separate evaluation for his headaches and tinnitus.  

The Board notes that, under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, there are no additional symptoms that have not been attributed to a specific service-connected disability.  The Veteran and his representative have not identified any symptom resulting from the combined effect of his service-connected disabilities that are not contemplated in the rating criteria for those disorders.  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected TBI with PTSD under the provisions of 38 C.F.R. § 3.321(b)(1)  have not been met. Bagwell v. Brown, 9 Vet. App. 337   (1996); Shipwash v. Brown, 8 Vet. App. 218  (1995); Thun v. Peake, 22 Vet. App. 111 (2008).




ORDER

Entitlement to an evaluation in excess of 50 percent for TBI with PTSD prior to September 14, 2012, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


